United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-11012
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FRANCISCO RAMOS-CISNEROS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 3:05-CR-3
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Francisco Ramos-Cisneros (Ramos) appeals his guilty-plea

conviction and 36-month sentence for illegal reentry under

8 U.S.C. § 1326(a) and (b).   He asserts that the district court

erred in sentencing him within the advisory guidelines range when

similarly-situated defendants receive downward departures for

entering early pleas in districts that have fast-track early

disposition programs.   According to Ramos, the district court’s

failure to consider this disparity under 18 U.S.C. § 3553(a)(6)

renders his sentence unreasonable.   We recently rejected this

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11012
                                -2-

argument in United States v. Aguirre-Villa, 460 F.3d 681, 683

(5th Cir. 2006), petition for cert. filed (Nov. 13, 2006)

(No. 06-7792).

     Ramos also asserts that the district court’s failure to

specifically address the sentencing disparity issue under

§ 3553(a)(6) is reversible error.    The district court did not

plainly err.   When a defendant is sentenced within the properly-

calculated guidelines range, we “infer that the judge has

considered all the factors for a fair sentence.”    United States

v. Smith, 440 F.3d 704, 706-07 (5th Cir. 2006)(internal quotation

marks and citation omitted).

     Finally, Ramos asserts that the “aggravated felony”

provision in § 1326 causes it to be unconstitutional.    Ramos’s

constitutional challenge is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).    Although Ramos contends

that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.    See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied,

126 S. Ct. 298 (2005).

     The judgment of the district court is AFFIRMED.